DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.

This action is responsive to the original application filed on 11/7/2017 and the claims filed on 10/8/2021.  Currently, claims 1-5, 7-9, 11-14, 16-18, and 20-24 are pending.  

Reasons for Allowance

Claims 1-5, 7-9, 11-14, 16-18, and 20-24 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1, 11, and 17

identifying at least one memory access inefficiency associated with an evaluation of a decision tree model; and 
based on determining that an expected amount of processing cost associated with generating updated machine code for the decision tree model is less than an expected amount of processing cost savings incurred by the use of the updated machine code, generating an updated version of the decision tree model . . . 
converting the intermediate code, corresponding to the decision tree model, into machine code updated to avoid the at least one memory access inefficiency

The closest prior art of record Dunn (US 20140089908 A1) discloses systems and methods for compiling a decision tree ensemble that consists of a collection of decision trees, but fails to disclose identifying at least one memory access inefficiency associated with an evaluation of a decision tree model; and based on determining that an expected amount of processing cost associated with generating updated machine 

Accordingly, the 35 USC § 102(a)(1) rejection of claims 1-5, 7-9, 11-14, 16-18, and 20, as amended, has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        
                     
/PAULINHO E SMITH/Primary Examiner, Art Unit 2127